         Case 2:21-cv-00239-CRE Document 15 Filed 03/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 AIDEN HOMER,                                    )
                                                 ) Civil Action No. 21-cv-0239
                  Plaintiff,                     )
                                                 ) Chief United States Magistrate Judge
 v.                                              ) Cynthia Reed Eddy
  JENNIFER MONZA, et al.,                        )
                                                 )
                   Defendants.                   )


                                            ORDER

       Presently pending is Plaintiff’s Motion to Obtain Service of Process Without Prepayment

of US Marshal Fee. (ECF No. 12).

       It is the Court’s understanding that service fees to the U.S. Marshal Service are not

required to be prepaid. However, to the extent Plaintiff’s request can be construed as a request to

have such fees waived, such request is DENIED. The ability to provide Plaintiff the relief he

seeks is wholly a function of the statutes covering in forma pauperis proceedings and federal

court. Thus, in the absence of some express statutory legal authority, this Court cannot grant this

request, which would impose the cost of Plaintiff’s lawsuit upon some third party or the public.

The fact that Plaintiff has been permitted to proceed in forma pauperis under 28 U.S.C. § 1915

only permits for the waiver of the prepayment of filing fees, it does not provide for the payment

of any other litigation expenses.

       In Tabron v. Grace, 6 F.3d 147, 159 (3d Cir. 1993), the United States Court of Appeals

for the Third Circuit stated that “[t]here is no provision in [28 U.S.C. § 1915] for the payment by

the government of the costs of deposition transcripts, or any other litigation expenses, and no

other statue authorizes courts to commit federal monies for payment of the necessary expenses in

a civil suit brought by an indigent litigant.” (emphasis added). See also Wallace v. Bledsoe, 2010
                                                1
         Case 2:21-cv-00239-CRE Document 15 Filed 03/10/21 Page 2 of 2




WL 1565571 (M.D.Pa. 2010) (finding that the Court is without legal authority to appoint a

private investigator to assist pro se litigant at no cost to the plaintiff). Congress, however,

requires the Court to order service by the U.S. Marshals Service and has not provided for these

fees to be waived, either by the Court or the U.S. Marshals Service. All litigants, regardless of

their status, must pay service fees to the U.S. Marshal Service. See Beers v. Piazza, 2006 WL

3052516, *2 (W.D. Pa. 2006).

       By Order of March 9, 2021 (ECF No. 9), Plaintiff was provided courtesy copies of the

required service forms and was ordered to provide the Court with proper instructions for service

upon each of the named defendants listed in the Complaint, including a U.S. Marshal Form 285,

Notice of a Lawsuit and Request to Waive Service of a Summons (AO Form 398), and Waiver of

the Service of Summons (AO Form 399). Plaintiff is reminded that these completed forms must

be returned to the Court on or before 3/31/2021.

       So ORDERED this 10th day of March, 2021.



                                                           /s Cynthia Reed Eddy
                                                           Cynthia Reed Eddy
                                                           United States Magistrate Judge


cc:    AIDEN HOMER
       20-01361
       BEAVER COUNTY JAIL
       6000 WOODLAWN BLVD.
       ALIQUIPPA, PA 15001
       (via U.S. First Class Mail)




                                                   2
